         Case 4:19-cv-00335-BSM Document 15 Filed 08/13/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

SHADRICK WILLIAMS                                                               PLAINTIFF

v.                            Case No. 4:19-cv-00335 BSM

FIRE SYSTEMS TECHNOLOGY                                                      DEFENDANT
INCORPORATED
                                          ORDER

       The parties’ joint stipulation of dismissal [Doc. No. 14] is granted and this case is

dismissed with prejudice, with each party bearing its own, costs, expenses, and legal fees, to

the extent not otherwise provided for in the settlement agreement. Fed. R. Civ. P.

41(a)(1)(A)(ii).

       IT IS SO ORDERED this 13th day of August, 2020.



                                                    UNITED STATES DISTRICT JUDGE
